DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Response to Arguments
Applicant’s arguments, see pages 6-14, filed 11/23/2020, with respect to 103 rejections have been fully considered and are persuasive.  The rejections of 8/21/2020 has been withdrawn. 

Reason for Allowance
Claims 1-9, 21-24 are allowed. 
The following is an examiner’s statement of reasons for allowance.  Upon conclusion of a search of the pertinent prior art, the Office indicates that the claims, are allowable. 
The primary reason for allowance of independent claims, the prior art of record, individually or in combination does not teach or fairly suggest an apparatus comprising: a body; a temperature sensor connected to the body; a first claw connected to the body; and a button slidably positioned in the body, the button being configured to move the first claw between an opened position and a closed position as the button moves between an outward position and an inward position, respectively.  

The closest reasonable prior art reference is Wei et al. (CN1006815590) teaches a Wei teaches an apparatus comprising a body, a temperature sensor connected to the body; temperature sensor of the where the cable rack is located; a first claw connected to the body.  However, Wei does not teach a button slidably positioned in the body, the button being configured to move the first claw between an opened position and a closed position as the button moves between an outward position and an inward position, respectively.

In examiners opinion the pertinent prior art, when taken alone, or, in combination, cannot be reasonably construed as adequately teaching or suggesting all of the elements and features of the claimed inventions as claimed by the applicant.  Specially, a button slidably positioned in the body, the 

Furthermore, in examiners opinion the pertinent prior art, when taken alone, or, in combination, cannot be reasonably construed as adequately teaching or suggesting all of the elements and features of the claimed inventions as arranged, disposed or provided in the manner as claimed by the applicant.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NASIR UDDIN AHMED whose telephone number is (571)270-3403.  The examiner can normally be reached on Monday-Friday, 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/Nasir U. Ahmed/Examiner, Art Unit 2855                                                                                                                                                                                                        
/LISA M CAPUTO/Supervisory Patent Examiner, Art Unit 2855